Citation Nr: 0208377	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 30, 1997 
for the grant of service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC), to include whether there was clear and 
unmistakable error in rating decisions dated March 1981, 
September 1981, and October 1981.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1954 to May 1957, 
June 1957 to August 1965, and from January 1966 to December 
1974.  The veteran died in December 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO) which granted service connection for the 
veteran's cause of death and entitlement to DIC.  An 
effective date of September 30, 1997 was established in an 
August 2001 rating decision.  The appellant is the veteran's 
widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In unappealed rating decisions dated March 1981, 
September 1981, and October 1981, the RO denied service 
connection for the cause of the veteran's death.

3.  The appellant's application to reopen her claim for 
service connection for the cause of the veteran's death was 
received by the RO on September 30, 1997.

4.  The March 1981, September 1981, and October 1981 rating 
decisions were adequately supported by the evidence of record 
at that time and were consistent with the laws and 
regulations then in effect.


CONCLUSIONS OF LAW

1.  The March 1981, September 1981, and October 1981 rating 
decisions that failed to grant service connection for the 
veteran's cause of death were not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.104, 3.105(a) 
(2001).

2. The requirements for an effective date prior to September 
30, 1997 for the grant of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b), 5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.155, 3.156, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant essentially contends that the October 1998 and 
August 2001 rating decisions, granting service connection for 
the veteran's cause of death and DIC are incorrect.  
Specifically, the appellant argues that the RO's March 1981, 
September 1981, and October 1981 rating decisions contain 
legal error because the RO did not evaluate the medical 
evidence of record at the time of her original claim.
She also contends that the August 2001 rating decision, which 
granted an effective date to September 30, 1997, is incorrect 
because she was entitled to an earlier effective date, that 
of her husband's death in December 1980.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decisions, the statement of the case, and the 
supplemental statement of the case issued in connection with 
the appellant's appeal, as well as additional correspondence 
to the appellant, have notified her of the evidence 
considered, the pertinent laws and regulations, and the 
reason that her claims were denied.  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, VA 
medical records, and the veteran's death certificate are of 
record, and a VA medical opinion was obtained.  The appellant 
was also afforded a hearing before the undersigned Board 
member in May 2002.  The appellant and her representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  Likewise, the 
Board is not aware of any additional evidence that needs to 
be obtained in this appeal, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394(1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992).

I.  Background

The veteran died in December 1980 due to cardio-respiratory 
failure as a consequence of disseminated squamous cell cancer 
of the head and neck.  At the time of the veteran's death, he 
was service-connected for chronic bronchitis, bilateral 
hearing loss, and external hemorrhoids.  

In February 1981, the appellant filed a claim for service 
connection for the cause of the veteran's death and DIC.  A 
March 1981 rating decision denied the appellant's claim on 
the basis that the veteran's service-connected disabilities 
were not causally connected to the cardio-respiratory failure 
and squamous cell cancer that caused the veteran's death and 
that there was no evidence of squamous cell cancer or cardio-
respiratory disease in service or within the presumptive 
period following service.  The appellant, in September 1981, 
submitted additional medical evidence, and requested that the 
RO again consider whether the veteran's death was service-
connected.  The RO considered the new evidence and, in a 
rating decision dated September 1981, found that the medical 
records did not warrant a change in the previous denial of 
service connection for cause of death.  The appellant again 
requested service connection for the cause of the veteran's 
death when she submitted additional medical evidence in 
October 1981.  A rating decision, also dated October 1981, 
found that the medical evidence, which showed that the 
veteran had an enlarged mass on his neck associated with an 
upper respiratory infection upon admission to the hospital, 
was not sufficient to show evidence of continuity of 
symptoms, or that the veteran had such diagnoses in service.  
The rating decision concluded that a finding of service 
connection for the cause of the veteran's death would require 
"speculation."

A review of the veteran's VA treatment records, including a 
"death summary" dated May 1981, which summarized the 
veteran's illness and death, indicated that the veteran was 
initially seen for an enlarged right neck mass in April 1980, 
which, following a panendoscopy and biopsy, was diagnosed as 
poorly differentiated squamous cell carcinoma.  A May 1980 
bone scan showed metastatic disease in the ribs, spine, 
sternum, iliac crest, and head of the humerus.  A bone marrow 
biopsy was also positive for metastatic squamous cell 
carcinoma.  A review of the veteran's past medical history 
showed that the veteran had a history of a 50 pack year of 
smoking, heavy alcohol consumption, and some residual 
weakness of the left leg following a motorcycle accident.  
Chest x-rays upon admission showed nodular densities in the 
right and left mid-lung fields.  An EKG showed mild ischemia.  
The diagnosis was death, secondary to disseminated squamous 
cell carcinoma of the head and neck, with associated cardio-
respiratory failure.

In September 1997, the appellant filed a claim to reopen her 
claim for service connection for the cause of the veteran's 
death and DIC.  In her claim, the appellant asserted that VA 
"failed to service-connect the cause of the [veteran's 
service-connected] hearing loss which was Squamous Cell 
Cancer of the Head and Neck" and that this "oversight . . . 
[was] the cause of [the] denial of DIC."  In April 1998, the 
RO requested new and material evidence in support of the 
appellant's claim to reopen, and in June 1998, the RO denied 
her claim to reopen on the basis that no such evidence had 
been received, and provided the appellant with a VA Form 4107 
(Notice of Procedural and Appellate Rights).  The appellant 
then requested a hearing at the RO, which, in a July 1998 VA 
Form 21-4138 (Statement in Support of Claim), she withdrew 
upon learning that the RO was requesting a medical opinion as 
to the veteran's cause of death.

A VA medical opinion was provided in August 1998.  According 
to the opinion, the veteran's cause of death was "at least 
as likely as not related to the conditions he was treated for 
while in the service."  The VA physician indicated that a 
review of the veteran's record showed that the veteran's 
disseminated squamous cell carcinoma was from the 
retropharyngeal area, and had metastasized to the ribs, 
spine, sternum, iliac crest, and head of the humerus.  
According to the opinion, records also indicated that the 
veteran had nodular densities in his bilateral mid lung 
fields, that service records showed hearing impairment 
attributed to loud noise dating to the 1960s, that chest x-
rays performed when the veteran reported that he was 
"spitting up blood" were negative for lung lesions, and 
that there were no buccal or nasopharyngeal lesions upon 
examination. 

Based on this medical opinion, the RO, in an October 1998 
rating decision, determined that service connection for cause 
of death was established and that the appellant was entitled 
to DIC.  An effective date of January 1, 1998 was assigned.   
The appellant filed a notice of disagreement in December 
1998, noting that she filed her claim to reopen in September 
1997, and that the latest possible effective date should be 
based on the date of that claim, but that she felt that the 
effective date "should actually go back to the date of [her] 
husband's death (12/10/80)" because the August 1998 VA 
medical opinion was "based on a review of the existing 
evidence that should have been evaluated at the time of [her] 
original claim."  A statement of the case was issued in 
December 1999, and the appellant perfected her appeal in 
January 2000.  An August 2001 rating decision changed the 
effective date for the grant of service connection for the 
cause of the veteran's death and DIC to September 30, 1997.  
An August 2001 supplemental statement of the case found that 
the RO's March 1981, September 1981, and October 1981 rating 
decisions were not clearly and unmistakably erroneous, and 
that no revision of these decisions was warranted.

As mentioned earlier, the appellant was afforded a Travel 
Board hearing before the undersigned Board member in May 
2002.  According to the transcript, the appellant testified 
that she was entitled to an earlier effective date on the 
basis of error because the previous rating decisions did not 
review all of the medical evidence of record at the time of 
the previous rating decisions and no medical opinions were 
requested by the RO at the time of those decisions.  She also 
testified that she did not pursue an appeal at the time of 
the 1981 decisions because she had no new evidence to submit.

II.  Clear and unmistakable error

As discussed previously, the appellant claims that the RO 
committed error by failing to evaluate all of the medical 
evidence prior to issuing its March 1981, September 1981, and 
October 1981 rating decisions. 

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2001).  The question of whether clear and unmistakable error 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

As stated earlier, the veteran claims that the RO did not 
accurately consider the medical evidence of record at the 
time of the March 1981, September 1981, and October 1981 
rating decisions denying the appellant service connection for 
the cause of the veteran's death.  The appellant did not file 
a notice of disagreement within one year of the RO's 
decision, and as such the RO's decisions are final.  See 
38 U.S.C.A. § 7105(a), (b)(1), (c) (West 1991) (A notice of 
disagreement must be filed within one year of mailing the 
notice of the RO's decision, or the RO's determination 
becomes final).  Therefore, the March 1981, September 1981, 
and October 1981 rating decisions are subject to attack under 
the theory of clear and unmistakable error.

Having determined that the RO's March 1981, September 1981, 
and October 1981 rating decisions are final, the Board 
further finds that the RO's decisions were in accordance with 
the applicable laws and regulations, and that the evidence of 
record adequately supported the decisions.  The Board 
reiterates that the standard for clear and unmistakable error 
requires that any such error compel the conclusion that 
reasonable minds could not differ, and that the result would 
have been manifestly different but for the error.  See Fugo 
at 43.  Despite the appellant's allegation that the RO failed 
to review all of the evidence, the RO, in making its 
decisions, considered the pertinent evidence of record at 
that time.  In this regard, the Board notes that the RO, in 
its decisions, referred to the veteran's service medical 
records and VA treatment records in concluding that the 
appellant was not entitled to service connection for the 
cause of the veteran's death.  Further, the Board finds that 
even if the RO failed to specifically discuss each item of 
evidence being considered, there was no evidence that the 
veteran's squamous cell carcinoma was incurred in service or 
that the veteran's squamous cell carcinoma was causally 
related to any of his service-connected disabilities.  The 
RO's determinations were clearly supported by the veteran's 
service medical records and VA treatment records, which did 
not indicate that the veteran's squamous cell carcinoma was 
causally related to his service or service-connected 
disabilities.  A review of the record clearly indicates that, 
at the time of the RO's 1981 rating decisions, the evidence 
did not include an opinion relating the veteran's squamous 
cell carcinoma to his service.  Therefore, for the Board to 
determine that the RO committed clear and unmistakable error 
because it did not specifically list all of the evidence 
considered would require the Board to presume that the RO did 
not properly discharge its duties.  See Crippen at 420 (until 
February 1, 1990, ROs were not required to specify, in each 
rating decision, the evidence considered and the reasons for 
disposition).   See also Butler  v. Principi, 244 F.3d 1337, 
1340 (2001) ("[i]n the absence of clear evidence to the 
contrary, the doctrine [of the presumption of regularity] 
presumes that public officers have properly discharged their 
official duties."

Furthermore, while the Board acknowledges the appellant's 
argument that the RO should have drawn the same conclusion as 
the August 1998 VA physician, the Board notes that the RO is 
not qualified to make determinations of medical causation 
without clear evidence or an opinion demonstrating a causal 
link between the veteran's service and his death from 
squamous cell carcinoma.  The appellant did not provide any 
evidence indicating that the veteran's cancer was causally or 
etiologically related to his service or service-connected 
disabilities, and, without such a medical evidence, the RO 
could not conclude that the veteran's death from squamous 
cell carcinoma was causally or etiologically related to the 
veteran's service.  Accordingly, the Board concludes that the 
RO considered all of the relevant law and evidence in the 
1981 rating decisions.  As such, the March 1981, September 
1981, and October 1981 rating decisions were not clearly and 
unmistakably erroneous.  

III.  Earlier effective date

As stated earlier, the RO granted service connection for the 
cause of the veteran's death effective September 30, 1997.  
The appellant maintains that an earlier effective date is 
warranted.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.400 (2001).  Except as otherwise provided, 
the effective date of an award of DIC based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400.  In cases involving service connection for 
cause of death, the effective date is the first day of the 
month in which the veteran's death occurred if the claim is 
received within one year after the date of death; otherwise, 
the effective date is the date that the claim is received.  
See 38 C.F.R. § 3.400(c)(2).  In cases involving an award of 
DIC, the effective date is the date the appellant's election 
of benefits is received.   See 38 C.F.R. § 3.400(c)(4)(iii).  
See also 38 C.F.R. §§ 3.5(b), 3.114(a), and 3.702 (2001).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101 (West 1991); 
38 C.F.R. § 3.151(a) (2001).  All claims for benefits filed 
with the VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). 

Under the pertinent laws and regulations, the RO's March 
1981, September 1981, and October 1981 rating decisions are 
final, and therefore the provisions of 38 C.F.R. § 3.400 are 
applicable.  See 38 U.S.C.A. § 7105 (West 1991) (a notice of 
disagreement (NOD) must be filed within one year from the 
date of mailing the notice of the RO's decision in order to 
initiate an appeal of any issue adjudicated by the RO, 
otherwise, the RO's determination becomes final).  There is 
no indication that the appellant acted to reopen the 1981 
decisions prior to her most recent claim in September 1997, 
and in fact, the appellant testified that she did not appeal 
or attempt to reopen her claim because she did not have any 
new evidence.  In any event, the file shows no written claim, 
formal or informal, for service connection for the cause of 
the veteran's death and entitlement to DIC until the 
appellant's claim to reopen was received by the RO in 
September 1997.  See 38 C.F.R. § 3.400(c).  Thus, it is this 
date, September 30, 1997, which controls the effective date 
for service connection.

As a matter of law, there is no basis for an effective date 
for service connection for the veteran's cause of death prior 
to September 30, 1997, and the claim for an earlier effective 
date must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

The March 1981, September 1981, and October 1981 rating 
decisions were not clearly and unmistakably erroneous, and 
the appeal is denied.

The claim of entitlement to an effective date prior to 
September 30, 1997 for the grant of service connection for 
the cause of the veteran's death and DIC is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

